Matter of Nabyha N. (Tariq N.) (2021 NY Slip Op 02661)





Matter of Nabyha N. (Tariq N.)


2021 NY Slip Op 02661


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


417 CAF 19-01841

[*1]IN THE MATTER OF NABYHA N., MUHAMMAD N. AND AHLUM N. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; TARIQ N., RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.
REBECCA HOFFMAN, BUFFALO, FOR PETITIONER-RESPONDENT.
REBECCA J. TALMUD, WILLIAMSVILLE, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered August 27, 2019 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, found that respondent had abused the subject children. 
It is hereby ED that the order so appealed from is unanimously affirmed without costs.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court